       6:19-cv-02435-RMG        Date Filed 10/14/20      Entry Number 25        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

Pamela Harrison Logan,              )
                                    )
       Plaintiff,                   )
                                    )                 Civil Action No. 6:19-2435-RMG
       vs.                          )
                                    )
Andrew M. Saul, Commissioner        )
of Social Security,                 )                 ORDER
                                    )
       Defendant.                   )
____________________________________)

        Plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) seeking

judicial review of the final decision of the Commissioner of Social Security denying her claim

for Disability Insurance Benefits (“DIB”). In accord with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02 DSC, this matter was referred to a United States Magistrate Judge for pre-trial

handling. The Magistrate Judge issued a Report and Recommendation (“R & R”) on September

11, 2020 recommending that the Commissioner’s decision be affirmed. (Dkt. No. 20). Plaintiff

timely filed objections to the R & R. (Dkt. No. 22) and the Commissioner filed a reply (Dkt. No.

24).

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo

determination of those portions of the Report and Recommendation to which specific objection

is made. The Court may accept, reject, or modify, in whole or in part, the recommendation of

the Magistrate Judge. 28 U.S.C. § 636(b)(1).

        The role of the federal judiciary in the administrative scheme established by the Social

                                                -1-
      6:19-cv-02435-RMG          Date Filed 10/14/20       Entry Number 25        Page 2 of 3




Security Act is a limited one. The Act provides that the “findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §

405(g). “Substantial evidence has been defined innumerable times as more than a scintilla, but

less than preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). This

standard precludes de novo review of the factual circumstances that substitutes the Court’s

findings of fact for those of the Commissioner. Vitek v. Finch, 438 F.2d 1157, 1157 (4th Cir.

1971).

         Although the federal court’s review role is a limited one, “it does not follow, however,

that the findings of the administrative agency are to be mechanically accepted. The statutorily

granted right of review contemplates more than an uncritical rubber stamping of the

administrative action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). Further, the

Commissioner’s findings of fact are not binding if they were based upon the application of an

improper legal standard. Coffman v. Bowen, 829 F.2d 514, 519 (4th Cir. 1987).

         The administrative record demonstrates that Plaintiff has experienced chronic pain in

which she has sought and obtained medical care and treatment. There is no debate that she has

significant impairments, and the question addressed by the Administrative Law Judge (ALJ) and

the Magistrate Judge is whether those impairments are so great as to render the Plaintiff disabled

under the Social Security Act. The ALJ concluded that Plaintiff retained the residual functional

capacity for light work and was capable of performing her past relevant work as a customer

service representative, a sedentary level position. (Dkt. No. 8-2 at 19-30). Plaintiff asserts that

she is not capable of sitting for prolonged periods of time and is unable to perform even




                                                 -2-
      6:19-cv-02435-RMG          Date Filed 10/14/20       Entry Number 25       Page 3 of 3




sedentary work. The ALJ references Plaintiff’s medical records which do not document this

level of disability.

        The record, taken as a whole, provides substantial evidence to support the findings and

conclusion of the Commissioner and adequately addresses Plaintiff’s impairments in the RFC.

The record does contain some conflicting evidence, and it is the duty of the fact finder, in this

case the Commissioner, to address that conflicting evidence and to make appropriate findings.

The agency’s decision addresses the conflicting evidence and provides an adequate and

reasonable explanation for the Commissioner’s determination.

                                            Conclusion

        Based upon the foregoing, the Court ADOPTS the R & R of the Magistrate Judge as the

order of the Court, AFFIRMS the decision of the Commissioner, and DISMISSES this action

with prejudice.

        AND IT IS SO ORDERED.



                                                       S/ Richard Mark Gergel
                                                       Richard Mark Gergel
                                                       United States District Judge



Charleston, South Carolina
October 14, 2020




                                                 -3-
